BARFIELD, Judge,
concuring:
I concur in reversing and remanding the case on rehearing for resentencing. However, I do so not because of Mischler/Al-britton analysis but because my perception of the reason for departure expressed in separately numbered paragraphs by the trial judge may have too liberally interpreted the trial judge’s writing.
It appears that the trial judge could predicate departure on an application of the criteria set forth in section 775.084, Florida Statutes (1983). Hall v. State, 492 So.2d 692 (Fla. 1st DCA 1986). Upon reflection, that analysis should not be read into/the trial judge’s decision, but should be left to the trial judge for an affirmative finding if that was his intention. Such a departure reason would have to meet with the precise requirements of the statute. Dean v. State, 493 So.2d 1114 (Fla. 1st DCA 1986); Holt v. State, 472 So.2d 551 (Fla. 1st DCA 1985).